DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.
 
Response to Remarks
This communication is considered fully responsive to the amendment filed on 11/23/2022.
Claims 1, 3-9, 11, 13-18, 20-24 are pending and are examined in this office action. 
Claims 1, 11, 20, 21, 24  have been amended.

Response to Arguments
Applicant’s arguments, filed 11/23/2022, with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No., CN201811386967.2,   CN201810672723.4, PCT/CN2019/092819 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   
None of the priority documents explicitly or implicitly disclose claim limitations as required by all independent claims. Therefore, the effective filing date of the application has been deemed to be the filing date, 06/22/2020, of the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 3-9, 11 13-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over YOUN  et al. (US 20200336937 A1; hereinafter as “YOUN  ”, which has provisional application No. 62/613,757, Filed on January 4, 2018, hereinafter “YOUN757”) in view of KIM et al. (US 20220360977  A1; hereinafter as “KIM”).

Examiner’s note: in what follows, references are drawn to YOUN unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, YOUN teaches a session processing method (see Fig. 8; (“FIG. 12 is a flow chart showing exemplary operations performed by the AMF in FIG. 8 to FIG. 10.”: [0345]), comprising: 
 

    PNG
    media_image1.png
    577
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    532
    media_image2.png
    Greyscale



receiving, by a first session management network element, access point information of an application of a first session from a policy control network element (aforesaid AMF “receive a Session Management message [==first session], which is based on the SSC mode, from a first SMF (i.e., SMF 1). The Session Management message is related to a Data Network Name (DNN)  (i.e., DNN #1) [==access point information] to which the DNN-based congestion control is applied”: [0347], “DNN based congestion control is used to avoid and handling NAS signaling congestion of a UE using a specific DNN, regardless of Single Network Slice Selection Assistance Information (S-NSSAI).”: [0045]; aforesaid SSC mode support different application and services for continuity requirement: [0041] ;  “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also see YOUN757: Fig. 1 AMF receives from SMF1 a Session Management message for the corresponding UE and DNN: Page 44); 
receiving, by the first session management network element, a request message that requests establishing the second session (“After the UE receives the Session Management message, the AMF may receive a PDU Session Establishment Request from the UE. The PDU Session Establishment Request is a request being transmitted for the establishment of a new PDU session related to DNN #1.: [0348]); and 
allocating, by the first session management network element, a first user plane network element to the second session (aforesaid “AMF selects an SMF (i.e., SMF 2) being related to the new PDU session for DNN #1. The AMF may transmit a PDU Session Establishment Request to the SMF (i.e., SMF 2) being related to the selected new PDU session.” [0349]), 
wherein the first user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (“Establishment Request being transmitted to the SMF related to the new PDU session includes information for preventing reject (or rejection) of the PDU Session Establishment Request”:: [0349]; “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also “A PDU Session Establishment procedure initiated by the network. For this, the network may transmit a Device Trigger message to an application (or applications) of the UE.” [0136]).

While YOUN teaches “receiving, by a first session management network element, access point information of an application of a first session from a policy control network element”,
YOUN does not expressively teach: 
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and
wherein a DNAI comprises location information of a data access network;
determining, by the first session management network element based on one of the th first indication or the second indication included in the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network.

KIM, in the same field of endeavor, discloses: 
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility (“a communication method related to a change of an application server”: [abstract]; “DNAI does not directly includes information on the change of IP address of the Application Server”: [0394]; “the Application Function (AF) determines that the application relocation cannot be completed successfully, and/or cannot be completed in time, the AF may transmit a negative response message”: [0447]), and
wherein a DNAI comprises location information of a data access network (IP address of the Application Function (AF):  “IP address set as per DNAI”:  [0395]);
determining, by the first session management network element based on one of the th first indication or the second indication included in the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network (aforesaid “Application Function (AF) may respond to the Nnef_Trafficlnfluence_Notify message by transmitting the Nnef_TrafficInfluence_AppRelocationInfo message immediately or after completing the required application relocation in the target DNAI. For example, if the AF determines that the application relocation cannot be completed successfully, and/or cannot be completed on time, the AF may transmit a negative response message.”: [0443]; [0447];  Same Application Server connection with different IP address based on DNAI: [0395]) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by KIM in order to adapt Location information corresponding to service area (KIM; [0400]).

Regarding claim 11, YOUN teaches a first session management network element (See fig. 15: AMF: [0363], also Fig. 8: AMF), comprising: a memory configured to store instructions (aforesaid AMF has memory with program running in the memory: [0364] ); and at least one processor coupled to the memory (Fig. 1: processor: [0364]) wherein the at least one processor is configured to execute instructions stored in the memory to cause the first session management network  element (“FIG. 12 is a flow chart showing exemplary operations performed by the AMF in FIG. 8 to FIG. 10.”: [0345] ) to: 

    PNG
    media_image1.png
    577
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    532
    media_image2.png
    Greyscale



obtain access point information of an application of a first session (aforesaid AMF receives “receive a Session Management message [==first session], which is based on the SSC mode, from a first SMF (i.e., SMF 1). The Session Management message is related to a DNN (i.e., DNN #1) [==access point information] to which the DNN-based congestion control is applied”: [0347], “DNN based congestion control is used to avoid and handling NAS signaling congestion of a UE using a specific DNN, regardless of Single Network Slice Selection Assistance Information (S-NSSAI).”: [0045]; aforesaid SSC mode support different application and services for continuity requirement: [0041] ;  “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also see YOUN757: Fig. 1 AMF receives from SMF1 a Session Management message for the corresponding UE and DNN: Page 44) 
receive a request message, wherein the request message requests establishing the second session (“After the UE receives the Session Management message, the AMF may receive a PDU Session Establishment Request from the UE. The PDU Session Establishment Request is a request being transmitted for the establishment of a new PDU session related to DNN #1.: [0348]); and 
allocate a first user plane network element to the second session (aforesaid “AMF selects an SMF (i.e., SMF 2) being related to the new PDU session for DNN #1. The AMF may transmit a PDU Session Establishment Request to the SMF (i.e., SMF 2) being related to the selected new PDU session.” [0349]),
 wherein the first user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (“Establishment Request being transmitted to the SMF related to the new PDU session includes information for preventing reject (or rejection) of the PDU Session Establishment Request”:: [0349]; “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also “A PDU Session Establishment procedure initiated by the network. For this, the network may transmit a Device Trigger message to an application (or applications) of the UE.” [0136]).

YOUN does not expressively teach:  
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network;
determining, by the first session management network element based on one of the th first indication or the second indication included in the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network.

KIM, in the same field of endeavor, discloses: 
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility (“a communication method related to a change of an application server”: [abstract]; “DNAI does not directly includes information on the change of IP address of the Application Server”: [0394]; “the Application Function (AF) determines that the application relocation cannot be completed successfully, and/or cannot be completed in time, the AF may transmit a negative response message”: [0447]), and 
wherein a DNAI comprises location information of a data access network (IP address of the Application Function (AF):  “IP address set as per DNAI”:  [0395]);
determining, by the first session management network element based on one of the th first indication or the second indication included in the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network (aforesaid “Application Function (AF) may respond to the Nnef_Trafficlnfluence_Notify message by transmitting the Nnef_TrafficInfluence_AppRelocationInfo message immediately or after completing the required application relocation in the target DNAI. For example, if the AF determines that the application relocation cannot be completed successfully, and/or cannot be completed on time, the AF may transmit a negative response message.”: [0443]; [0447];  Same Application Server connection with different IP address based on DNAI: [0395]) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by KIM in order to adapt Location information corresponding to service area (KIM; [0400]).


Regarding claim 20, YOUN teaches a communication system (Fig. 8), comprising: a user plane network element (The user plane function (UPF) node shown in the figure is a type of a gateway over which user data is transmitted and received. The UPF node may perform all or part of the user plane functions of the S-GW and the P-GW of the fourth (4.sup.th) generation mobile communication. The UPF may perform various functions including may perform various functions including Mobility Anchoring and PDU Handling: [0025] Fig. 8: UPF1, UPF2); and a session management network element (see Fig. 8, SMF1, SMF2; a Session Management Function (SMF) node: [0024]), wherein the session management network element  (see Fig. 8, SMF1, SMF2; a Session Management Function (SMF) node: [0024]) comprises at least one processor coupled with a memory (fig. 15: memory connected with processor) and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored in the memory to cause the session management network element to:  receive access point information of an application of a first session from a policy control network element, wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network; determine, based on one of the first indication or the second indication included in  the access point information of the application, to allocate the session management network element to a second session, wherein the first session and the second session correspond to a same data network; receive a request message that requests establishing the second session; and  allocate the user plane network element to the second session, wherein the user plane network element is configured to transmit, in the second session, a data flow corresponding to the application  (The rest of  the claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 21, YOUN teaches, a  method, comprising: receiving, by a session management network element, access point information of an application of a first session from a policy control network element, wherein the access point information comprises one of a first indication of no data network access identifier (DNAI) change
or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network;  determining, by the session management network element based on the access point information, to allocate the session management network element to a second session, wherein the first session and the second session correspond to a same data network; receiving, by the session management network element, a request message that requests establishing the second session; allocating, by the session management network element, a first user plane network element to the second session; and transmitting, by the first user plane network element, a data flow corresponding to the application in the second session (the claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 24, YOUN teaches, a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor comprised in a communications apparatus, cause the communications apparatus to: receive access point information of an application of a first session from a policy control network element, wherein the access point information comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network; determine, based on the access point information, to allocate a session management network element to a second session, wherein the first session and the second session correspond to a same data network; receive a request message that requests establishing the second session; and allocate a user plane network element to the second session, wherein the user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (the claim is interpreted and rejected for the same reason as set forth in claim 1).  

With respect to dependent claims:
Regarding claim 3, YOUN in view of KIM, teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, wherein a mode type of the first session is a session and service continuity (SSC) mode 3 (SSC support allows various continuity requirements of various applications and services to be resolved. In order to support SSC, the next generation mobile communication network provides various SSC modes of SSC Mode 1 to SSC Mode 3”: [0041]; SSC Mode 3 session: [0044]; For a PDU session of SSC Mode 3, before releasing the connectivity between a UE and an old (or previous) PDU session anchor, the network may authorize a connection establishment of a UE using a new PDU session for the same Data Network: [0194]).

Regarding claim 4, , YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, further comprising sending, by the first session management network element, a notification message to an access and mobility management function network element, wherein the notification message comprises an identifier of the first session (session ID: [0109]) and a cause value, and wherein the cause value indicates establishing the second session for the same data network corresponding to the first session (both session in in the same wireless network: Fig. 3A, 3B , 4A, 4B).

Regarding claim 5, , YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, wherein receiving the request message comprises receiving, by the first session management network element, the request message from a mobility management function network element, wherein the request message comprises an identifier of the first session and an identifier of the second session (PDU session ID,: [0141], PDU Session ID for old and new PDU: [0244]).

Regarding claim 6, , YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, further comprising releasing, by the first session management network element, the first session (PDU session has one PDU session anchor, the network may trigger a release (i.e., cancellation) of the PDU session and may instruct, to the UE, the establishment of a new PDU session for the same Data Network (DN).: [0043]).

Regarding claim 7, YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, KIM teaches, wherein determining to allocate the first session management network element to the second session comprises refraining, by the first session management network element, from reselecting a session management network element when the access point information comprises the first indication of the no DNAI change ( [0458]-[0461]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by KIM in order to adapt Location information corresponding to service area (KIM; [0400]).

Regarding claim 8, YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, KIM teaches, further comprising allocating, by the first session management network element, a second user plane network element to the second session (After updating the user plane transmission path for the session, the session management functional entity may transmit a session update response to the mobility management functional entity, so as to notify the mobility management functional entity that the session has been updated: [0087]), wherein the second user plane network element is configured to transmit, in the second session, a second data flow corresponding to a second application that supports a data network access identifier (DNAI) change ([0458]-[0461]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by KIM in order to adapt Location information corresponding to service area (KIM; [0400]).

Regarding claim 9, YOUN in view of KIM teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, her comprising sending, by the first session management network element, splitting policy information to a second session management network element (keep the same local policy: [0156]), wherein the splitting policy information is for the second session management network element to allocate a second user plane network element to the second session ( An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy.: [0195]), and wherein the second user plane network element is configured to transmit, in the second session, the data flow corresponding to the application when the application supports a data network access identifier (DNAI) change (An SMF may receive, from a UDM, a list of supported SSC modes and a default SSC mode per DNN of Single Network Slice Selection Assistance Information (S-NSSAI) as part of subscription information: [0201],  [0195]).

Regarding claim 22, YOUN in view of KIM teaches the invention of claim 21 as set forth above.  Further, YOUN teaches,, further comprising allocating, by the session management network element, a second user plane network element to the second session (session with different App ID: [0157]).  
Regarding claim 23, YOUN in view of KIM teaches the invention of claim 22 as set forth above.  Further, YOUN teaches,, further comprising transmitting, by the second user plane network element, a second data flow corresponding to a second application that supports a DNAI change in the second session (session with different App ID: [0157]).  

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411